EXHIBIT 10.3

 

 

 

 


 


VIACOM INC.


 


2006 LONG-TERM MANAGEMENT INCENTIVE PLAN

 


PERFORMANCE-BASED RESTRICTED SHARE UNITS

 


WITH TIME VESTING CERTIFICATE

 

 

 

NAME:

 

 

 

 

 

NUMBER OF

 

 

RESTRICTED SHARE UNITS:

 

 

 

 

 

DATE OF GRANT:

 

 

 

 

 

 

 

 

 

 

 

 

VIACOM INC.

 

 

 

 

 

 

This certifies that Viacom Inc., a Delaware corporation (the “Company”), has
granted to the employee named above (the “Participant”), on the date indicated
above (the “Date of Grant”), the number of performance-based restricted share
units with time vesting (the “Restricted Share Units”) indicated above under the
Company’s 2006 Long-Term Management Incentive Plan, as amended from time to time
(the “Plan”), all on terms and conditions attached hereto as part hereof (the
“Terms and Conditions”).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JoAnne Adams Griffith

 

 

Executive Vice President,

 

 

Human Resources

 

 

 

 

 

 

--------------------------------------------------------------------------------


Viacom Inc.
2006 Long-Term Management Incentive Plan
Terms and Conditions to the Performance-Based Restricted Share Units Certificate
with Time Vesting

 


ARTICLE I
TERMS OF RESTRICTED SHARE UNITS


SECTION 1.1     GRANT OF PERFORMANCE-BASED RESTRICTED SHARE UNITS WITH TIME
VESTING.  THE PERFORMANCE-BASED RESTRICTED SHARE UNITS WITH TIME VESTING (THE
“RESTRICTED SHARE UNITS”) HAVE BEEN AWARDED TO THE PARTICIPANT SUBJECT TO THE
TERMS AND CONDITIONS CONTAINED IN (A) THE CERTIFICATE FOR THE [INSERT DATE OF
GRANT] GRANT OF RESTRICTED SHARE UNITS PROVIDED SIMULTANEOUSLY ON-LINE OR
ATTACHED HERETO (THE “RESTRICTED SHARE UNITS CERTIFICATE”) AND THE TERMS AND
CONDITIONS CONTAINED HEREIN (COLLECTIVELY, THE “CERTIFICATE”) AND (B) THE PLAN,
THE TERMS OF WHICH ARE HEREBY INCORPORATED BY REFERENCE.  A COPY OF THE PLAN IS
BEING PROVIDED SIMULTANEOUSLY ON-LINE OR ATTACHED HERETO.  CAPITALIZED TERMS
THAT ARE NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN THE
RESTRICTED SHARE UNITS CERTIFICATE OR THE PLAN.  EACH RESTRICTED SHARE UNIT
SHALL ENTITLE THE PARTICIPANT TO RECEIVE ONE SHARE OF CLASS B COMMON STOCK,
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE CERTIFICATE AND THE PLAN.


SECTION 1.2     TERMS OF RESTRICTED SHARE UNITS.


(A)           VESTING.  SUBJECT TO THE OTHER TERMS AND CONDITIONS CONTAINED IN
THE CERTIFICATE AND IN THE PLAN AND SUBJECT TO THE COMMITTEE CERTIFYING THAT THE
PERFORMANCE GOAL (THE “PERFORMANCE GOAL”) DESCRIBED BELOW ESTABLISHED BY THE
COMMITTEE FOR THE [INSERT DATE OF PERIOD] (THE “PERFORMANCE PERIOD”) HAS BEEN
ACHIEVED, THE RESTRICTED SHARE UNITS SHALL VEST IN FOUR EQUAL ANNUAL
INSTALLMENTS AS FOLLOWS: (I) THE FIRST INSTALLMENT SHALL VEST ON THE LATER OF
THE DATE ON WHICH THE COMMITTEE SO CERTIFIES THAT THE PERFORMANCE GOAL HAS BEEN
ACHIEVED AND THE FIRST ANNIVERSARY OF THE DATE OF GRANT; AND (II) THE SECOND,
THIRD AND FOURTH INSTALLMENTS SHALL VEST, RESPECTIVELY, ON THE SECOND, THIRD,
AND FOURTH ANNIVERSARIES OF THE DATE OF GRANT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 1.2(D), IN THE EVENT THAT THE COMMITTEE DETERMINES THAT
THE PERFORMANCE GOAL ESTABLISHED FOR THE RESTRICTED SHARE UNITS FOR THE
PERFORMANCE PERIOD HAS NOT BEEN ACHIEVED, THE RESTRICTED SHARE UNITS WILL NOT
VEST, AND WILL BE IMMEDIATELY CANCELLED IN THEIR ENTIRETY AND THE PARTICIPANT’S
RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARE UNITS WILL CEASE.  THE PERFORMANCE
GOAL FOR THE PERFORMANCE PERIOD IS [INSERT DESCRIPTION OF PERFORMANCE GOAL].


(B)           SETTLEMENT.  ON THE DATE EACH PORTION OF THE RESTRICTED SHARE
UNITS VEST, ALL RESTRICTIONS CONTAINED IN THE CERTIFICATE AND IN THE PLAN SHALL
LAPSE AS TO THAT PORTION OF THE RESTRICTED SHARE UNITS AND THAT PORTION OF THE
VESTED RESTRICTED SHARE UNITS SHALL BE PAYABLE IN SHARES OF CLASS B COMMON
STOCK, WHICH MAY BE EVIDENCED IN SUCH MANNER AS THE COMMITTEE IN ITS DISCRETION
SHALL DEEM APPROPRIATE, INCLUDING, WITHOUT LIMITATION, BOOK-ENTRY REGISTRATION.
 SETTLEMENT OF VESTED RESTRICTED SHARE UNITS SHALL BE MADE AS SOON AS
PRACTICABLE AFTER THE VESTING DATES. SUCH SHARES OF CLASS B COMMON STOCK SHALL
BEAR SUCH LEGENDS AS THE COMMITTEE, IN ITS SOLE DISCRETION, MAY DETERMINE TO BE
NECESSARY OR ADVISABLE IN ORDER TO COMPLY WITH APPLICABLE U.S. FEDERAL OR STATE
SECURITIES LAWS.  IF PERMITTED BY THE COMMITTEE, THE PARTICIPANT MAY ELECT TO
DEFER SETTLEMENT OF THE RESTRICTED SHARE UNITS IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME.

--------------------------------------------------------------------------------


 


(C)           DIVIDEND EQUIVALENTS.  DIVIDEND EQUIVALENTS SHALL ACCRUE ON THE
RESTRICTED SHARE UNITS UNTIL THE RESTRICTED SHARE UNITS ARE SETTLED.  THE
COMPANY SHALL CREDIT THE ACCRUAL OF THE DIVIDEND EQUIVALENTS TO THE
PARTICIPANT’S ACCOUNT AT SUCH TIME AND IN SUCH MANNER AS DETERMINED BY THE
COMMITTEE, IN ITS SOLE DISCRETION.  THE COMPANY SHALL MAINTAIN A BOOKKEEPING
RECORD WITH RESPECT TO THE AMOUNT OF THE DIVIDEND EQUIVALENTS CREDITED TO THE
PARTICIPANT’S ACCOUNT.  ACCRUED DIVIDEND EQUIVALENTS THAT HAVE BEEN CREDITED TO
THE PARTICIPANT’S ACCOUNT SHALL BE PAID IN CASH THROUGH PAYROLL WHEN THE
RESTRICTED SHARE UNITS ARE SETTLED.  ACCRUED DIVIDEND EQUIVALENTS THAT HAVE BEEN
CREDITED TO THE PARTICIPANT’S ACCOUNT WILL NOT BE PAID WITH RESPECT TO ANY
RESTRICTED SHARE UNITS THAT DO NOT VEST AND ARE CANCELLED.


(D)           TERMINATION OF EMPLOYMENT, RETIREMENT, PERMANENT DISABILITY OR
DEATH.  IN THE EVENT THAT (I) THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR
ANY OF ITS SUBSIDIARIES ENDS BY REASON OF VOLUNTARY TERMINATION BY THE
PARTICIPANT, TERMINATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN A
TERMINATION FOR CAUSE, TERMINATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES DUE
TO A TERMINATION FOR CAUSE OR THE PARTICIPANT’S RETIREMENT, OR (II) THE
PARTICIPANT’S PERMANENT DISABILITY OR DEATH OCCURS, PRIOR TO THE DATE OR DATES
ON WHICH THE RESTRICTED SHARE UNITS VEST IN ACCORDANCE WITH SECTION 1.2(A)
HEREOF, THE PARTICIPANT SHALL FORFEIT ALL UNVESTED RESTRICTED SHARE UNITS AS OF
THE DATE OF SUCH EVENT, UNLESS THE COMMITTEE DETERMINES OTHERWISE AND PROVIDES
THAT SOME OR ALL OF SUCH PARTICIPANT’S UNVESTED RESTRICTED SHARE UNITS SHALL
VEST AS OF THE DATE OF SUCH EVENT, IN WHICH CASE, SHARES OF CLASS B COMMON STOCK
SHALL BE DELIVERED IN ACCORDANCE WITH SECTION 1.2(B) HEREOF, TO THE PARTICIPANT
OR, IN THE CASE OF THE PARTICIPANT’S DEATH, TO THE PERSON OR PERSONS WHO
ACQUIRED THE RIGHT TO RECEIVE SUCH CERTIFICATES BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION.  A “TERMINATION OF EMPLOYMENT” OCCURS, FOR PURPOSES OF THE
RESTRICTED SHARE UNITS, WHEN A PARTICIPANT IS NO LONGER AN EMPLOYEE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES.  UNLESS THE COMMITTEE DETERMINES OTHERWISE,
THE EMPLOYMENT OF A PARTICIPANT WHO WORKS FOR A SUBSIDIARY SHALL TERMINATE, FOR
PURPOSES OF THE RESTRICTED SHARE UNITS, ON THE DATE ON WHICH THE PARTICIPANT’S
EMPLOYING COMPANY CEASES TO BE A SUBSIDIARY.


ARTICLE II
EFFECT OF CERTAIN CORPORATE CHANGES

In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number and kind of securities subject to the Restricted Share
Units, as it deems appropriate. The Committee may, in its sole discretion, also
make such other adjustments as it deems appropriate in order to preserve the
benefits or potential benefits

 

2

--------------------------------------------------------------------------------


 

intended to be made available hereunder.  Such determinations by the Committee
shall be conclusive and binding on all persons for all purposes.

 


ARTICLE III
DEFINITIONS

As used herein, the following terms shall have the following meanings:


(A)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


(B)           “CERTIFICATE” SHALL MEAN THE RESTRICTED SHARE UNITS CERTIFICATE,
TOGETHER WITH THE TERMS AND CONDITIONS CONTAINED HEREIN.


(C)           “CLASS B COMMON STOCK” SHALL MEAN SHARES OF CLASS B COMMON STOCK,
PAR VALUE $0.001 PER SHARE, OF THE COMPANY.


(D)           “CODE” SHALL MEAN THE U.S. INTERNAL REVENUE CODE OF L986, AS
AMENDED, INCLUDING ANY SUCCESSOR LAW THERETO AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


(E)           “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD (OR
SUCH OTHER COMMITTEE(S) AS MAY BE APPOINTED OR DESIGNATED BY THE BOARD TO
ADMINISTER THE PLAN).


(F)            “COMPANY” SHALL MEAN VIACOM INC., A DELAWARE CORPORATION.


(G)           “DATE OF GRANT” SHALL BE THE DATE SET FORTH ON THE RESTRICTED
SHARE UNITS CERTIFICATE.


(H)           “DIVIDEND EQUIVALENT” SHALL MEAN AN AMOUNT IN CASH EQUAL TO THE
REGULAR CASH DIVIDEND THAT WOULD HAVE BEEN PAID ON THE NUMBER OF SHARES OF CLASS
B COMMON STOCK UNDERLYING THE RESTRICTED SHARE UNITS.


(I)            “FAIR MARKET VALUE”  OF A SHARE OF CLASS B COMMON STOCK ON A
GIVEN DATE SHALL BE THE 4:00 P.M. (NEW YORK TIME) CLOSING PRICE ON SUCH DATE ON
THE NEW YORK STOCK EXCHANGE OR OTHER PRINCIPAL STOCK EXCHANGE ON WHICH THE CLASS
B COMMON STOCK IS THEN LISTED, AS REPORTED BY THE WALL STREET JOURNAL (NORTHEAST
EDITION) OR AS REPORTED BY ANY OTHER AUTHORITATIVE SOURCE SELECTED BY THE
COMPANY.


(J)            “PARTICIPANT” SHALL MEAN THE EMPLOYEE NAMED ON THE RESTRICTED
SHARE UNITS CERTIFICATE.


(K)           “PERFORMANCE GOAL” SHALL HAVE THE MEANING SET FORTH IN SECTION
1.2(A) HEREOF.


(L)            “PERFORMANCE PERIOD” SHALL MEAN THE PERIOD OF TIME SET FORTH IN
SECTION 1.2(A) HEREOF.


(M)          “PERMANENT DISABILITY” SHALL HAVE THE SAME MEANING AS SUCH TERM OR
A SIMILAR TERM HAS IN THE LONG-TERM DISABILITY POLICY MAINTAINED BY THE COMPANY
OR A SUBSIDIARY THEREOF

 

3

--------------------------------------------------------------------------------


 

for the Participant and that is in effect on the date of the onset of the
Participant’s Permanent Disability unless the Committee determines otherwise.

 


(N)           “PLAN” SHALL MEAN THE VIACOM INC. 2006 LONG-TERM MANAGEMENT
INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME.


(O)           “RESTRICTED SHARE UNITS” SHALL MEAN THE CONTRACTUAL RIGHT GRANTED
TO THE PARTICIPANT TO RECEIVE SHARES OF CLASS B COMMON STOCK, SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THE CERTIFICATE AND THE PLAN.


(P)           “RESTRICTED SHARE UNITS CERTIFICATE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1.1 HEREOF.


(Q)           “RETIREMENT” SHALL MEAN THE RESIGNATION OR TERMINATION OF
EMPLOYMENT AFTER ATTAINMENT OF AN AGE AND YEARS OF SERVICE REQUIRED FOR PAYMENT
OF AN IMMEDIATE PENSION PURSUANT TO THE TERMS OF ANY QUALIFIED DEFINED BENEFIT
RETIREMENT PLAN MAINTAINED BY THE COMPANY OR A SUBSIDIARY IN WHICH THE
PARTICIPANT PARTICIPATES; PROVIDED, HOWEVER, THAT NO RESIGNATION OR TERMINATION
PRIOR TO A PARTICIPANT’S 60TH BIRTHDAY SHALL BE DEEMED A RETIREMENT UNLESS THE
COMMITTEE SO DETERMINES IN ITS SOLE DISCRETION; AND PROVIDED FURTHER THAT THE
RESIGNATION OR TERMINATION OF EMPLOYMENT OTHER THAN A TERMINATION FOR CAUSE
AFTER ATTAINMENT OF AGE 60 SHALL BE DEEMED A RETIREMENT IF THE PARTICIPANT DOES
NOT PARTICIPATE IN A QUALIFIED DEFINED BENEFIT RETIREMENT PLAN MAINTAINED BY THE
COMPANY OR A SUBSIDIARY.


(R)            “SECTION 409A” SHALL MEAN SECTION 409A OF THE CODE AND THE RULES,
REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER FROM TIME TO TIME.


(S)           “SUBSIDIARY” SHALL MEAN A CORPORATION (OR A PARTNERSHIP OR OTHER
ENTERPRISE) IN WHICH THE COMPANY OWNS OR CONTROLS, DIRECTLY OR INDIRECTLY, MORE
THAN 50% OF THE OUTSTANDING SHARES OF STOCK NORMALLY ENTITLED TO VOTE FOR THE
ELECTION OF DIRECTORS (OR COMPARABLE EQUITY PARTICIPATION AND VOTING POWER).


(T)            “TERMINATION FOR CAUSE” SHALL MEAN A TERMINATION OF EMPLOYMENT
WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH, AS DETERMINED BY THE
COMMITTEE, IS BY REASON OF (I) “CAUSE” AS SUCH TERM OR A SIMILAR TERM IS DEFINED
IN ANY EMPLOYMENT AGREEMENT THAT IS IN EFFECT AND APPLICABLE TO THE PARTICIPANT,
OR (II) IF THERE IS NO SUCH EMPLOYMENT AGREEMENT OR IF SUCH EMPLOYMENT AGREEMENT
CONTAINS NO SUCH TERM, UNLESS THE COMMITTEE DETERMINES OTHERWISE, THE
PARTICIPANT’S:  (A) DISHONESTY; (B) CONVICTION OF EMBEZZLEMENT, FRAUD OR OTHER
CONDUCT WHICH WOULD CONSTITUTE A FELONY; (C) WILLFUL UNAUTHORIZED DISCLOSURE OF
CONFIDENTIAL INFORMATION; (D) FAILURE, NEGLECT OF OR REFUSAL TO SUBSTANTIALLY
PERFORM THE DUTIES OF THE PARTICIPANT’S EMPLOYMENT; OR (E) ANY OTHER ACT OR
OMISSION WHICH IS A MATERIAL BREACH OF THE COMPANY’S POLICIES REGARDING
EMPLOYMENT PRACTICES OR THE APPLICABLE FEDERAL, STATE AND LOCAL LAWS PROHIBITING
DISCRIMINATION OR WHICH IS MATERIALLY INJURIOUS TO THE FINANCIAL CONDITION OR
BUSINESS REPUTATION OF THE COMPANY OR ANY SUBSIDIARY THEREOF.

 

4

--------------------------------------------------------------------------------


 


ARTICLE IV
MISCELLANEOUS


SECTION 4.1     NO RIGHTS TO AWARDS OR CONTINUED EMPLOYMENT.  NEITHER THE
CERTIFICATE, THE PLAN NOR ANY ACTION TAKEN IN ACCORDANCE WITH SUCH DOCUMENTS
SHALL CONFER UPON THE PARTICIPANT ANY RIGHT TO BE EMPLOYED BY OR TO CONTINUE IN
THE EMPLOYMENT OF THE COMPANY OR ANY SUBSIDIARY, NOR TO BE ENTITLED TO ANY
REMUNERATION OR BENEFITS NOT SET FORTH IN THE PLAN OR THE CERTIFICATE, INCLUDING
THE RIGHT TO RECEIVE ANY FUTURE AWARDS UNDER THE PLAN OR ANY OTHER PLAN OF THE
COMPANY OR ANY SUBSIDIARY OR INTERFERE WITH OR LIMIT THE RIGHT OF THE COMPANY OR
ANY SUBSIDIARY TO MODIFY THE TERMS OF OR TERMINATE THE PARTICIPANT’S EMPLOYMENT
AT ANY TIME FOR ANY REASON.


SECTION 4.2     RESTRICTION ON TRANSFER.  THE RIGHTS OF THE PARTICIPANT WITH
RESPECT TO THE RESTRICTED SHARE UNITS SHALL BE EXERCISABLE DURING THE
PARTICIPANT’S LIFETIME ONLY BY THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY
THE PARTICIPANT TO WHOM THE RESTRICTED SHARE UNITS ARE GRANTED, EXCEPT BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION; PROVIDED THAT THE COMMITTEE MAY PERMIT
OTHER TRANSFERABILITY, SUBJECT TO ANY CONDITIONS AND LIMITATIONS THAT IT MAY, IN
ITS SOLE DISCRETION, IMPOSE.


SECTION 4.3     TAXES.  THE COMPANY OR A SUBSIDIARY, AS APPROPRIATE, SHALL BE
ENTITLED TO WITHHOLD FROM ANY PAYMENT MADE UNDER THE PLAN TO THE PARTICIPANT OR
A PARTICIPANT’S ESTATE OR ANY PERMITTED TRANSFEREE AN AMOUNT SUFFICIENT TO
SATISFY ANY FEDERAL, STATE, LOCAL AND/OR OTHER TAX WITHHOLDING REQUIREMENT.  THE
COMMITTEE, IN ITS DISCRETION, MAY, AS A CONDITION TO THE SETTLEMENT OF THE
RESTRICTED SHARE UNITS, PAYMENT OF THE DIVIDEND EQUIVALENTS OR DELIVERY OF ANY
SHARES OF CLASS B COMMON STOCK, REQUIRE THAT AN ADDITIONAL AMOUNT BE PAID IN
CASH EQUAL TO THE AMOUNT OF ANY FEDERAL, STATE, LOCAL AND/OR OTHER TAX
WITHHOLDING REQUIREMENT OR, ALTERNATIVELY, PERMIT THE PARTICIPANT TO SATISFY
SUCH TAX WITHHOLDING REQUIREMENT BY WITHHOLDING SHARES OF CLASS B COMMON STOCK
SUBJECT TO THE APPLICABLE RESTRICTED SHARE UNITS AND/OR DIVIDEND EQUIVALENTS.


SECTION 4.4     STOCKHOLDER RIGHTS.  THE GRANT OF RESTRICTED SHARE UNITS UNDER
THE CERTIFICATE SHALL NOT ENTITLE THE PARTICIPANT OR A PARTICIPANT’S ESTATE OR
ANY PERMITTED TRANSFEREE TO ANY RIGHTS OF A HOLDER OF SHARES OF CLASS B COMMON
STOCK, OTHER THAN WHEN AND UNTIL THE PARTICIPANT, THE PARTICIPANT’S ESTATE OR
THE PERMITTED TRANSFEREE IS REGISTERED ON THE BOOKS AND RECORDS OF THE COMPANY
AS A STOCKHOLDER AND SHARES ARE DELIVERED TO SUCH PARTY UPON SETTLEMENT OF THE
RESTRICTED SHARE UNITS OR PAYMENT OF THE DIVIDEND EQUIVALENTS. UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE IN ITS DISCRETION, NO ADJUSTMENT SHALL BE MADE FOR
DIVIDENDS OR DISTRIBUTIONS OR OTHER RIGHTS IN RESPECT OF ANY SHARES OF CLASS B
COMMON STOCK FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE ON WHICH THE
PARTICIPANT, A PARTICIPANT’S ESTATE OR ANY PERMITTED TRANSFEREE SHALL BECOME THE
HOLDER OF SUCH SHARES OF CLASS B COMMON STOCK.


SECTION 4.5     NO RESTRICTION ON RIGHT OF COMPANY TO EFFECT CORPORATE CHANGES. 
NEITHER THE PLAN NOR THE CERTIFICATE SHALL AFFECT IN ANY WAY THE RIGHT OR POWER
OF THE COMPANY OR ITS STOCKHOLDERS TO MAKE OR AUTHORIZE ANY OR ALL ADJUSTMENTS,
RECAPITALIZATIONS, REORGANIZATIONS OR OTHER CHANGES IN THE COMPANY’S CAPITAL
STRUCTURE OR ITS BUSINESS, OR ANY MERGER OR CONSOLIDATION

 

5

--------------------------------------------------------------------------------


 

of the Company, or any issue of stock or of options, warrants or rights to
purchase stock or of bonds, debentures, preferred or prior preference stocks
whose rights are superior to or affect the Class B Common Stock or the rights
thereof or which are convertible into or exchangeable for Class B Common Stock,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 


SECTION 4.6     SECTION 409A.  IF ANY PROVISION OF THE CERTIFICATE CONTRAVENES
ANY REGULATIONS OR TREASURY GUIDANCE PROMULGATED UNDER SECTION 409A OR COULD
CAUSE THE PARTICIPANT TO RECOGNIZE INCOME FOR FEDERAL INCOME TAX PURPOSES WITH
RESPECT TO ANY RESTRICTED SHARE UNITS BEFORE SUCH RESTRICTED SHARE UNITS ARE
SETTLED OR TO BE SUBJECT TO INTEREST AND PENALTIES UNDER SECTION 409A, SUCH
PROVISION OF THE CERTIFICATE SHALL BE MODIFIED TO MAINTAIN, TO THE MAXIMUM
EXTENT PRACTICABLE, THE ORIGINAL INTENT OF THE APPLICABLE PROVISION WITHOUT
VIOLATING THE PROVISIONS OF SECTION 409A OR CAUSING SUCH INCOME RECOGNITION OR
IMPOSITION OF INTEREST OR PENALTIES.  MOREOVER, ANY DISCRETIONARY AUTHORITY THAT
THE BOARD OR THE COMMITTEE MAY HAVE PURSUANT TO THE CERTIFICATE SHALL NOT BE
APPLICABLE TO RESTRICTED SHARE UNITS THAT ARE SUBJECT TO SECTION 409A TO THE
EXTENT SUCH DISCRETIONARY AUTHORITY WILL CONTRAVENE SECTION 409A.


SECTION 4.7     AMENDMENT.  THE COMMITTEE SHALL HAVE BROAD AUTHORITY TO AMEND
THE CERTIFICATE WITHOUT APPROVAL OF THE PARTICIPANT TO THE EXTENT NECESSARY OR
DESIRABLE (I) TO COMPLY WITH, OR TAKE INTO ACCOUNT CHANGES IN, APPLICABLE TAX
LAWS, SECURITIES LAWS, ACCOUNTING RULES AND OTHER APPLICABLE LAWS, RULES AND
REGULATIONS OR (II) TO ENSURE THAT THE PARTICIPANT DOES NOT RECOGNIZE INCOME FOR
FEDERAL INCOME TAX PURPOSES WITH RESPECT TO ANY RESTRICTED SHARE UNITS BEFORE
SUCH RESTRICTED SHARE UNITS ARE SETTLED AND IS NOT SUBJECT TO INTEREST AND
PENALTIES UNDER SECTION 409A WITH RESPECT TO ANY RESTRICTED SHARE UNITS.


SECTION 4.8     INTERPRETATION.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THE CERTIFICATE (INCLUDING THE DEFINITIONS SET FORTH HEREIN) AND
THOSE OF THE PLAN, THE PROVISIONS OF THE PLAN WILL CONTROL.  ADDITIONALLY, IN
THE EVENT OF A CONFLICT OR AMBIGUITY BETWEEN THE PROVISIONS OF THE CERTIFICATE
AND THE PROVISIONS OF ANY EMPLOYMENT AGREEMENT THAT IS IN EFFECT AND APPLICABLE
TO THE PARTICIPANT WITH RESPECT TO THE RESTRICTED SHARE UNITS, THE PROVISIONS OF
SUCH EMPLOYMENT AGREEMENT SHALL BE DEEMED CONTROLLING TO THE EXTENT SUCH
PROVISIONS ARE CONSISTENT WITH THE PROVISIONS OF THE PLAN AND ARE MORE FAVORABLE
TO THE PARTICIPANT THAN THE PROVISIONS OF THE CERTIFICATE.


SECTION 4.9     BREACH OF COVENANTS.  IN THE EVENT THAT THE COMMITTEE MAKES A
GOOD FAITH DETERMINATION THAT THE PARTICIPANT COMMITTED A MATERIAL BREACH OF THE
RESTRICTIVE COVENANTS RELATING TO NON-COMPETITION, NO SOLICITATION OF EMPLOYEES,
CONFIDENTIAL INFORMATION OR PROPRIETARY PROPERTY IN ANY EMPLOYMENT OR OTHER
AGREEMENT APPLICABLE TO THE PARTICIPANT DURING THE ONE YEAR PERIOD AFTER
TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR A SUBSIDIARY FOR
ANY REASON, THE PARTICIPANT WILL BE REQUIRED TO RETURN THE SHARES OF CLASS B
COMMON STOCK RECEIVED BY HIM OR HER IN SETTLEMENT OF THE RESTRICTED SHARE UNITS
AND THE CASH PAYMENT OF THE DIVIDEND EQUIVALENTS OR, IF THE SHARES OF CLASS B
COMMON STOCK RECEIVED IN SETTLEMENT OF THE RESTRICTED SHARE UNITS WERE SOLD BY
THE PARTICIPANT, RETURN ANY PROCEEDS REALIZED ON THE SALE OF SUCH SHARES OF
CLASS B COMMON STOCK DURING THE ONE YEAR PERIOD PRIOR TO SUCH BREACH OR ANY TIME
AFTER SUCH BREACH OCCURS.

 

6

--------------------------------------------------------------------------------


 


SECTION 4.10   GOVERNMENTAL REGULATIONS.  THE RESTRICTED SHARE UNITS SHALL BE
SUBJECT TO ALL APPLICABLE RULES AND REGULATIONS OF GOVERNMENTAL OR OTHER
AUTHORITIES.


SECTION 4.11   HEADINGS.  THE HEADINGS OF ARTICLES AND SECTIONS HEREIN ARE
INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT THE MEANING OF
ANY OF THE PROVISIONS OF THE CERTIFICATE.


SECTION 4.12   GOVERNING LAW.  THE CERTIFICATE AND ALL RIGHTS HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.

 

7

--------------------------------------------------------------------------------

 